DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination appears to teach, suggest or render obvious the invention of at least claims 1, 10 and 11.
Claims 1, 10 and 11 teaches a dual-battery device/structure comprising the elements therein. Notably, the claims require a rotating tenon that is capable of being rotated relative to the casing to make the tenon engaging segment engage the two battery engaging segments of both the two batteries, and capable of being rotated relative to the casing to make the tenon engaging segment engage the battery engaging segment of only one of the two batteries. Kawada et al. (US 2011/0211325) which teaches electronic equipment (i.e. electronic device) with two battery units (Para. [0079], [0120] and Fig. 9 & 10, # 121, #122) comprising a housing (Fig. 9, #1) (i.e. a casing) comprising two slots (Fig. 9 & 10, #111, #112) (i.e. two battery recesses concaved in the casing and spaced apart from each other), wherein the two batteries are mounted, each of the two battery units comprising concave portions (Fig. 10, #121c, #122b) (i.e. battery engaging segments exposed out of an opening of the battery recess), and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C./           Examiner, Art Unit 1729 

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729